       Case 3:19-cv-02465-W-BLM Document 1 Filed 12/20/19 PageID.1 Page 1 of 4


     THOMAS E. MONTGOMERY, County Counsel
 1   County of San Diego
     By ERICA R. CORTEZ, Senior Deputy (SBN 270939)
 2      JAKE T. ZINDULKA, Deputy (SBN 323346)
     1600 Pacific Highway, Room 355
 3   San Diego, California 92101
     Telephone: (619) 531- 4895; (619) 531-4942
 4   Fax: (619) 531-6005
     Email: erica.cortez@sdcounty.ca.gov; jake.zindulka@sdcounty.ca.gov
 5
     Attorneys for Defendants County of San Diego, Melinda Eichenberg, Joanna Kientz, Fanita
 6   Durham, Katherine Manno and Melissa Castillo
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   TYLER WALTER, a deceased minor, by and )         No. '19CV2465 W       BLM
     through his successor in interest, LISA )
12   WALTER; LISA WALTER, an individual, )            NOTICE OF REMOVAL BY
                                             )        DEFENDANTS COUNTY OF SAN DIEGO,
13                 Plaintiffs,               )        MELINDA EICHENBERG, JOANNA
                                             )        KIENTZ, FANITA DURHAM,
14         v.                                )        KATHERINE MANNO AND MELISSA
                                             )        CASTILLO PURSUANT TO 28 U.S.C.
15   COUNTY OF SAN DIEGO, a public entity; )          § 1983 (FEDERAL QUESTION)
     MELINDA EICHENBERG, an individual; )
16   JOANNA KIENTZ, an individual; FANITA )           JURY TRIAL DEMANDED
     DURHAM, an individual; KATHERINE        )
17   MANNO (TOPPIN), an individual;          )
     MELISSA CASTILLO, an individual; and    )
18   DOES 1 through 50, inclusive,           )
                                             )
19                 Defendants.               )
20
21         TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFF:
22   PLEASE TAKE NOTICE that Defendants County of San Diego, Melissa Eichenberg, Joanna
23   Kientz, Fanita Durham, Katherine Manno and Melissa Castillo (collectively, “Defendants”)
24   hereby remove the state court action described below from the Superior Court of California for
25   the County of San Diego to this Court.
26   ///
27   ///
28   ///
          Case 3:19-cv-02465-W-BLM Document 1 Filed 12/20/19 PageID.2 Page 2 of 4



 1   I.      STATE COURT ACTION
 2           On October 10, 2019, Plaintiffs commenced an action in the Superior Court of the State
 3   of California, County of San Diego, entitled Tyler Walter, a deceased minor by and through his
 4   successor in interest, Lisa Walter; Lisa Walter, an individual, v. County of San Diego, a public
 5   entity; Melinda Eichenberg, an individual; Joanna Kientz, an individual; Fanita Durham, an
 6   individual; Katherine Manno (Toppin), an individual; Melissa Castillo, an individual; and Does
 7   1 through 50, inclusive, state case number 37-2019-00053901-CU-CR-CTL.
 8   II.     RECORD FROM STATE COURT
 9           A true and correct copy of the Complaint, along with the summons and related case-
10   initiating documents, is attached hereto as Exhibit A. Defendants have not been served with any
11   other state court documents related to the state court action.
12   III.    TIMELINESS OF NOTICE OF REMOVAL
13           Defendant Fanita Durham was personally served with the Complaint on November 20,
14   2019. (Exhibit A.) The 30-day period under 28 U.S.C. § 1446(b)(1) for Defendant Durham to
15   remove the action to federal court thus began on November 20, 2019. This results in a deadline
16   of December 20, 2019, to file and serve the Notice of Removal.
17           Defendant Melinda Eichenberg was personally served with the Complaint on November
18   21, 2019. Defendant County of San Diego was personally served with the Complaint on
19   November 26, 2019. Defendant Katherine Manno was personally served with the Complaint on
20   November 26, 2019. Defendant Joanna Kientz was personally served with the Complaint on
21   December 1, 2019. Defendant Melissa Castillo authorized the Office of County Counsel to
22   accept service of the Complaint on her behalf on December 4, 2019. Therefore, this removal
23   notice is timely with respect to all Defendants as it is being filed and served on or before the
24   earliest removal deadline, which is December 20, 2019.
25   IV.     REMOVAL JURISDICTION
26           Plaintiff’s Complaint alleges nine causes of action. Three of those are federal causes of
27   action brought under 42 U.S.C. section 1983 against Defendants. Specifically, the fourth cause
28   of action alleges a warrantless seizure by Defendants Melinda Eichenberg and Joanna Kientz

                                                      2
       Case 3:19-cv-02465-W-BLM Document 1 Filed 12/20/19 PageID.3 Page 3 of 4



 1   (purported Fourth and/or Fourteenth Amendment Violation). The fifth cause of action alleges a
 2   failure to provide adequate medical care against Fanita Durham, Katherine Manno, and Melissa
 3   Castillo (purported Fourteenth Amendment violation). And the sixth cause of action alleges a
 4   municipal liability claim against Defendant County of San Diego pursuant to Monell vs
 5   Department of Social Services, 436 U.S. 658 (1978) (Exhibit A.) Accordingly, the Complaint
 6   alleges claims over which this Court has original jurisdiction under 28 U.S.C. sections 1331 and
 7   1343(a)(3). The action is therefore subject to removal to this Court pursuant to 28 U.S.C.
 8   section 1441(a).
 9   V.     VENUE
10          Venue is proper in this Court pursuant to 28 U.S.C. 1441(a) because this case was
11   pending in the Superior Court of California, County of San Diego, which is located within the
12   Southern District of California and all claims arise from actions that occurred in the County of
13   San Diego.
14   VI.    CONSENT BY DEFENDANTS IN REMOVAL
15          Defendants consent to removal of this action to federal court. All of the Defendants are
16   represented by Erica Cortez, a Senior Deputy in the Office of County Counsel for San Diego
17   County, and Jake Zindulka, a Deputy in the Office of County Counsel for San Diego County.
18   VII.   NOTIFICATION TO ADVERSE PARTY
19          This Notice of Removal will be promptly served on Plaintiff (through her attorney of
20   record), and a copy of the same will be filed with the Clerk of the Superior Court of the State of
21   California, County of San Diego.
22   VIII. CONCLUSION
23          Accordingly, this action is subject to removal from state to federal court, and Defendants
24   respectfully request that this civil action be removed from the Superior Court of the State of
25   California, County of San Diego, to the United States District Court for the Southern District of
26   California.
27   ///
28   ///

                                                     3
       Case 3:19-cv-02465-W-BLM Document 1 Filed 12/20/19 PageID.4 Page 4 of 4



 1   IX.    DEMAND FOR JURY TRIAL
 2          Pursuant to Federal Rule of Civil Procedure 38(b), Defendants hereby make a demand for
 3   a jury trial on any issue triable of right by a jury.
 4
 5   DATED: December 20, 2019                     THOMAS E. MONTGOMERY, County Counsel
 6                                        By      s/JAKE ZINDULKA, Deputy
                                                  Attorneys for Defendants County of San Diego,
 7                                                Melinda Eichenberg, Joanna Kientz, Fanita Durham,
                                                  Katherine Manno and Melissa Castillo
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         4
